Name: 87/582/EEC: Commission Decision of 30 November 1987 approving a programme submitted by the Federal Republic of Germany for the marketing of flowers and ornamental plants in Hessen pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  marketing
 Date Published: 1987-12-12

 Avis juridique important|31987D058287/582/EEC: Commission Decision of 30 November 1987 approving a programme submitted by the Federal Republic of Germany for the marketing of flowers and ornamental plants in Hessen pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 349 , 12/12/1987 P. 0057 - 0057*****COMMISSION DECISION of 30 November 1987 approving a programme submitted by the Federal Republic of Germany for the marketing of flowers and ornamental plants in Hessen pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (87/582/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 3 November 1986 the Government of the Federal Republic of Germany submitted a programme for the marketing of flowers and ornamental plants in Hessen and supplemented it by additional information on 25 June 1987; Whereas this programme relates to the rationalization of storage and the improvement of conditions of sale and of market transparency as regards the flowers and ornamental plants produced in the programme area and is intended to strengthen the competitiveness of this sector and to ensure the freshness of its produce; whereas it constitutes therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas this programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of flowers and ornamental plants in Hessen; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The programme for flowers and ornamental plants in Hessen submitted by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 3 November 1986 and supplemented on 25 June 1987 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 30 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.